John v Cassidy (2017 NY Slip Op 06863)





John v Cassidy


2017 NY Slip Op 06863


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: WHALEN, P.J., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (482/17) CA 16-01843.

[*1]MARDI JOHN, BY THE PARENT AND NATURAL GUARDIAN, CHERYL KENDALL, PLAINTIFF-RESPONDENT, 
vDANIEL CASSIDY, DEFENDANT, AND PAUL KLEINDIENST, DEFENDANT-APPELLANT. DANIEL CASSIDY AND PAUL KLEINDIENST, THIRD-PARTY PLAINTIFFS, DANIEL A. MESSINA AND DIKK SCHRADER, THIRD-PARTY DEFENDANTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.